Beasley, Judge,
concurring specially.
I concur but wish to point out that it is not so simple a matter as buyer having acknowledged, in the contract itself, receipt of the condominium documents. In this regard it differs from the facts in *570Chalfonte Dev. Corp. v. Rosewin Coats, Inc., 374 S2d 618 (Fla. App. 1979).
Decided October 16, 1986.
John T. McKnight, Jr., for appellant.
Terry L. Readdick, B. Kaye Katz, for appellees.
Attached to the contract and made a part of it is the receipt itself. It states that “The undersigned acknowledges that the documents checked below have been received or, as to plans and specifications, made available for inspection.” Then, immediately above the list of documents, none of which is check-marked in the space provided next to each, is the instruction: “Place a check in the column by each document received or, for the plans and specifications, made available for inspection. If an item does not apply, place ‘N/A’ in the column.” The “N/A” sign is typed in next to a majority of the documents listed, and it is plain that this was done at the time the Receipt was originally prepared because there is no blank line underneath and the typing is identical. Since the blank space next to each of the other listed documents listed is blank, it might appear that the buyer received none of them at the time she signed the receipt form but merely agreed that the plans and specifications had been made available and that a cancellation provision applied.
Contracts must be considered in their entirety when construing them. OCGA § 13-2-2 (4); McCann v. Glynn Lumber Co., 199 Ga. 669, 674 (34 SE2d 839) (1945). Reading, the acknowledgment contained in the body of the contract, together with this receipt, there is some ambiguity as to whether buyer acknowledged, in the contract, receipt of the documents.
The ambiguity, if there is one, must be construed against her because it is she who created it. OCGA § 13-2-2 (5); Anderson v. Southeastern Fidelity Ins. Co., 251 Ga. 556, 557 (307 SE2d 499) (1983). The instructions clearly directed her to check the ones received; if none actually were received, a statement to that effect, rather than the signing of a receipt, should have been accomplished to avoid the ambiguity which is arguably there.